Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction 
Applicant's election of Group I, claims 21-26, drawn to a compound of formula 
    PNG
    media_image1.png
    138
    235
    media_image1.png
    Greyscale
, and elected species of formula 
    PNG
    media_image2.png
    214
    316
    media_image2.png
    Greyscale
, in the reply filed on November 8, 2021 is acknowledged.  Claims 21-25 read on the elected species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
Examination
A search for the elected species yielded no relevant art. The elected species is allowable. Pursuant to M.P.E.P. §803.02, the claims were examined fully with respect to 
    PNG
    media_image1.png
    138
    235
    media_image1.png
    Greyscale
, Y has been searched as –N-, R1 has been searched as 
    PNG
    media_image3.png
    17
    83
    media_image3.png
    Greyscale
, and R3 has been searched as 
    PNG
    media_image4.png
    25
    384
    media_image4.png
    Greyscale
3-to7-membered heterocycloalkyl, or mono- or bicyclic heteroaryl.. The expanded search encompasses the elected species (claims 21-25) and reads in part on claims 21-24 and 26.
The need to limit examination is warranted based on the extensive permutations permitted on all the available variables, which require separate electronic searches and which structures are classified in different classes. Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
If upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. See M.P.E.P. § 803.02 (2001). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id. 


Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of the instant invention.  Correction is required.  See MPEP § 608.01(b). The formula of claim 1 should be incorporated into the abstract to overcome this objection.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. See attached CAS printouts. The following compounds have been on public availability and on sale by at least the chemical suppliers Ukrorgsyntez and AKOS before the effective filing date of the claimed invention:

    PNG
    media_image5.png
    316
    537
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    347
    539
    media_image6.png
    Greyscale



Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The following compounds have been on public availability and on sale by at least the chemical supplier AKOS before the effective filing date of the claimed invention:

    PNG
    media_image7.png
    194
    382
    media_image7.png
    Greyscale
 .  See attached PubChem printout for the compound with availability date of Oct. 18, 2012. The structure shown in PubChem is that of a tautomer of the claimed compound when R3 is OH. Tautomeric compounds exist in mobile equilibrium with each other.


    PNG
    media_image8.png
    234
    241
    media_image8.png
    Greyscale
 See attached PubChem printout for the compound with availability date of Jan. 25, 2012.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,729,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the elected compound of formula
    PNG
    media_image2.png
    214
    316
    media_image2.png
    Greyscale
as .
Conclusion
Claims 21-26 are rejected. No claim is in condition or allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626